COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Bumgardner
Argued at Richmond, Virginia


GARY W. WRIGHT, S/K/A
 GARY WALTER WRIGHT
                                         MEMORANDUM OPINION * BY
v.        Record No. 0672-97-3          JUDGE SAM W. COLEMAN III
                                           FEBRUARY 24, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                      Thomas H. Wood, Judge
          Robert T. Garnett, Assistant Public Defender,
          for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Richard Cullen, Attorney General, on
          brief), for appellee.



     Gary W. Wright was convicted in a bench trial for breaking

and entering a dwelling with the intent to commit larceny therein

in violation of Code § 18.2-91.    The sole issue on appeal is

whether the evidence is sufficient to identify Wright as the

person who broke into and entered the dwelling.   Finding the

evidence sufficient, we affirm the conviction.

     When the sufficiency of the evidence is challenged on

appeal, we review the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.    Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).

     Viewed accordingly, the evidence proved that David Walker
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
vacated his house after it was damaged by flood waters.      Late one

afternoon, he returned to inspect the house.      Walker testified

that he looked through a window and saw Gary W. Wright walking

around the inside of the house.   A few minutes later, he saw

Wright and another man walking between his house and a vacant

house next door.   Walker inspected his house and found that the

back door which he had secured with boards had been forcibly

opened.   Walker entered the house and determined that a sewing

machine was missing.   He also noticed that a step ladder and a

can of construction material had been placed under a ceiling fan

in the living room.    Walker testified that he had known Wright

for twenty years and that he was certain that Wright was the man

he had seen walking through the house.
     Appellant contends that Walker was mistaken in identifying

Wright as the person inside the house because he only saw the

intruder for "a couple of seconds" and his ability to see into

the house would have been impaired by the bright afternoon

sunlight.   However, the trial court, sitting as the finder of

fact, believed Walker's testimony.      "The trial judge's

determination of the credibility of witnesses and the weight to

be given to their testimony are questions exclusively within the

province of the [trier of fact]."       Long v. Commonwealth, 8 Va.

App. 194, 199, 379 S.E.2d 473, 476 (1989) (alteration in

original) (citation omitted).   The Commonwealth's evidence was

competent, was not inherently incredible, and is sufficient to




                                - 2 -
support beyond a reasonable doubt the trial court's conclusion

that Wright was guilty of breaking and entering Walker's house

with the intent to commit a larceny therein.

     Accordingly, we affirm the conviction.

                                                       Affirmed.




                              - 3 -